ACCEPTED
                                                                                          03-15-00348-CV
                                                                                                  7436727
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    10/19/2015 2:52:32 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK


                            No. 03-15-00348-CV
                 ______________________________________     FILED IN
                                                     3rd COURT OF APPEALS
                           COURT OF APPEALS               AUSTIN, TEXAS
                  THIRD JUDICIAL DISTRICT OF TEXAS10/19/2015 2:52:32 PM
                             AUSTIN, TEXAS               JEFFREY D. KYLE
                                                              Clerk
                 ______________________________________
                                TODD ENRIGHT
                                    Appellant,
                                        v.
  ASCLEPIUS PANACEA, LLC; ASCLEPIUS PANACEA GP, LLC; DAILY
     PHARMACY, LLC; DAILY PHARMACY GP, LLC; AND TOTH
     ENTERPRISES II, P .A. D/B/A VICTORY MEDICAL CENTER,
                                Appellees.
                 ______________________________________
               ENTRY OF APPEARANCE OF ADDITIONAL
              COUNSEL FOR APPELLANT TODD ENRIGHT
                ______________________________________
                On Appeal from the 98th Judicial District Court
                            of Travis County, Texas
                      Trial Court No. D-1-GN-14-004689
       Hon. Gisela D. Triana of the 200th Judicial District Court, Presiding
                   __________________________________


TO THE HONORABLE COURT OF APPEALS:

      Michael A. Heidler of Vinson & Elkins LLP hereby enters his appearance as

additional counsel of record for Appellant Todd Enright. The information required

by Texas Rule of Appellate Procedure 6.2 is as follows:
            Michael A. Heidler
            State Bar No. 24059921
            VINSON & ELKINS LLP
            2801 Via Fortuna, Suite 100
            Austin, Texas 78746-7568
            Tel 512.542.8579
            Fax 512.542.8612
            mheidler@velaw.com

Jennifer B. Poppe of Vinson & Elkins LLP will remain lead counsel for Appellant

Todd Enright.


                                    Respectfully submitted,

                                    VINSON & ELKINS LLP

                                      /s/ Michael A. Heidler
                                      Jennifer B. Poppe
                                      State Bar No. 24007855
                                      Michael A. Heidler
                                      State Bar No. 24059921
                                      Jonah Jackson
                                      State Bar No. 24071450
                                      2801 Via Fortuna, Suite 100
                                      Austin, Texas 78746
                                      Telephone: (512) 542-8400
                                      Facsimile: (512) 542-8612
                                      jpoppe@velaw.com
                                      mheidler@velaw.com
                                      jjackson@velaw.com

                                    Attorneys for Appellant Todd Enright




                                      2
                        CERTIFICATE OF SERVICE
       The undersigned certifies that on the 19th day of October 2015, a true and
correct copy of this notice was served on the following attorneys in accordance
with the requirements of the Texas Rules of Appellate Procedure via electronic
filing or email.

      Eric J. Taube
      Paul Matula
      Rola Daaboul
      Taube Summers Harrison Taylor Meinzer
         Brown LLP
      100 Congress Avenue, 18th Floor
      Austin, Texas 78701
      etaube@taubesummers.com
      pmatula@taubesummers.com
      rdaaboul@taubesummers.com



                                           /s/ Michael A. Heidler
                                           Michael A. Heidler




                                       3